UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v. Criminal No. 13-035 (ESH)
AISHA MAYO,

Defendant.

\)&/€€€\_dé\§€€

ORDER

In a hearing before Magistrate Judge Alan Kay on February 22, 2013, defendant Aisha
l\/Iayo entered a plea of guilty. On February 28, 2013, the magistrate judge issued a Report and
Rccommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge's proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDEREI).
/s/

ELLEN SEGAL HUVELLE
United States District Judge

Date: March 15, 2013